United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1562
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Brenda Delezene,                        *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                            Submitted: June 1, 1999
                                Filed: June 9, 1999
                                   ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       After Brenda Delezene pleaded guilty to conspiracy to transport and sell stolen
goods, in violation of 18 U.S.C. § 371, the district court sentenced Delezene to eight
months imprisonment and three years supervised release. In February 1998, the district
court revoked Delezene's supervised release based on her admissions to several
violations of her supervised-release conditions, which included testing positive eight
times for marijuana use. Notwithstanding the four-to-ten-month imprisonment range
suggested under U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s. (1997), the court
sentenced Delezene to eighteen months imprisonment and eighteen months supervised
release. Delezene appeals and we affirm.
       Having carefully reviewed the record, we reject Delezene's argument that the
district court failed to consider the applicable policy statements in Chapter 7 and the
sentencing factors in 18 U.S.C. § 3553(a). We also conclude the district court did not
abuse its discretion in imposing the eighteen-month prison term. See 18 U.S.C.
§ 3583(e)(3); United States v. Kaniss, 150 F.3d 967, 968 (8th Cir. 1998) (standard of
review; Chapter 7 Guidelines are advisory and nonbinding; district court may depart
from suggested revocation imprisonment range when, in its considered discretion, the
departure is warranted).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-